Citation Nr: 0028927	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  95-19 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to November 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, which denied 
the above claim.  In April 1997, a hearing was held before 
the undersigned.

In July 1997 and August 1999 the Board remanded this case for 
additional development.  For the reasons discussed below, it 
is necessary to again remand this appeal.

In April 1999, the veteran submitted, through a Veterans 
Assistance Counselor in New Iberia, evidence identified by 
the counselor as a "claim for PTSD."  This issue has not 
been adjudicated by the RO, and it is not inextricably 
intertwined with the other issue before the Board.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue is referred to 
the RO for appropriate action. 


REMAND

Unfortunately, it is necessary to again remand this appeal 
because the RO did not substantially comply with the 
directives of the Board's 1999 Remand, as discussed below.  
See Talley v. Brown, 6 Vet. App. 72, 74 (1993).  A Board 
remand confers upon the veteran the right to compliance with 
the remand orders, and VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  In the September 2000 written presentation to 
the Board, the veteran's representative discussed the 
deficiencies in the RO's actions subsequent to the Board's 
1999 Remand and requested that the case again be remanded.  
Although the Board sincerely regrets the further delay in 
this case that has been pending for several years, it is 
necessary to again remand this claim.  The Board strongly 
urges the RO to follow the directions contained herein.  This 
is the second time that this case is being remanded solely 
because of the RO's failure to comply with the Board's 
instructions.

First, the Board instructed the RO to provide the veteran's 
claims files to the examiner who had conducted a VA 
examination in March 1998 so that she could review the 
medical records and state whether such review altered her 
assessment of the current severity of the veteran's 
hypertension.  The RO was instructed that only if this was 
not possible, then the veteran should undergo another 
examination.  

There is no indication that the RO even attempted to return 
the claims files to the 1998 examiner for review.  Rather, 
the RO merely scheduled the veteran for another examination, 
which was conducted by a different physician.  That 
examination report is, at best, unclear, in that the examiner 
discussed the veteran's service medical records ("veteran 
claims that he had been diagnosed to have hypertension 
[during service] . . ." and "I did not come across any 
active duty records showing the onset of blood pressure 
[during service] . . .), and the comments suggested confusion 
as to the nature and purpose of the examination.  The veteran 
is already service connected for hypertension.  The examiner 
did not comment on any of the more recent treatment records, 
which would be the more pertinent information in this case.  
Not only is the 1998 VA examination report inadequate for the 
reasons discussed in the Board's 1999 Remand, but now the 
2000 VA examination report is inadequate as well. 

Second, the Board instructed the RO to ask the veteran where 
he had been treated for his hypertension since 1997 and then 
obtain those records.  In response to the RO's request, the 
veteran replied that he had been treated for his hypertension 
at the VA medical centers in New Orleans and Alexandria.  The 
RO never requested any of these VA treatment records.  There 
are some VA records dated in 1998 and 1999, but it is unclear 
which facility the records are from or how they came to be 
associated with the claims file since there is no 
corresponding request for records by the RO.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, the 
2000 examination was inadequate because no current treatment 
records were in the claims file at the time of the 
examination.  See VAOPGCPREC 20-95.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain and associate 
with the claims files the veteran's 
medical records from the VA Medical 
Centers in New Orleans and Alexandria for 
all treatment received from August 1997 
(the most recent VA records associated 
with the claims file) to the present. 

2.  After receipt of the veteran's VA 
treatment records, send the claims files 
to the same examiner that conducted the 
1998 examination (Dr. F.).  She should 
review the recent treatment records and 
state whether such review changes her 
assessment as to the current severity of 
the veteran's hypertension, and, if so, 
how.

3.  Thereafter, send the claims files to 
the same examiner that conducted the 2000 
examination (Dr. T.).  Inform that 
physician that the veteran is already 
service-connected for hypertension.  Ask 
the examiner to review the recent 
treatment records and state whether such 
review changes the assessment as to the 
current severity of the veteran's 
hypertension, and, if so, how.

4.  If and only if either of the 
examiners that conducted the 1998 and 
2000 examinations is no longer available, 
then schedule the veteran for another VA 
examination to evaluate the severity of 
his service-connected hypertension.  The 
claims file must be provided to the 
examiner prior to the examination, and he 
or she is asked to note in the 
examination report that the claims file 
was reviewed.  Such review must include 
the recent treatment records.  Any and 
all tests necessary to evaluate the 
veteran's hypertension should be 
conducted, and the examination report 
must reflect the medical rationale for 
any conclusions reflected therein.

5.  Subsequently, the RO should review 
the claims folders and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2; see also Stegall v. West, 
11 Vet. App. 268 (1998).

6.  Thereafter, the RO should 
readjudicate the veteran's claim for an 
increased disability rating, with 
consideration of the entire record and 
all applicable laws and regulations.  The 
RO should consider whether either the new 
or the old version of the rating criteria 
for cardiovascular disorders is more 
favorable to the claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The RO should bear in mind that 
any increased rating assigned based on 
the amended rating criteria can only be 
applied from and after the effective date 
of the amendments to the rating criteria.  
VAOPGCPREC 3-2000, 65 Fed. Reg. 34532 
(May 30, 2000).  In adjudicating the 
claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  

7.  If the benefit sought on appeal 
remains denied, the RO should provide the 
veteran and his representative a 
supplemental statement of the case.  The 
supplemental statement of the case must 
include both the old and new criteria for 
rating cardiovascular disorders.  The RO 
should afford the veteran an appropriate 
period of time for response.

Then, the entire claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	STEVEN L. KELLER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


